  Case 1:20-cr-00239-TSE Document 78 Filed 08/11/21 Page 1 of 3 PageID# 350




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division


UNITED STATES OF AMERICA                )
                                        )      Case No. 1:20-cr-239
         v.                             )
                                        )      Hon. T.S. Ellis, III
                                        )
ALEXANDA AMON KOTEY,                    )      Trial: January 18, 2022
                                        )
        Defendant.                      )


       ALEXANDA KOTEY’S RESPONSE TO THE ELEMENTS BRIEF
                  FILED BY THE PROSECUTION

                              Procedural Background

      On May 17, 2021, the government filed an ex parte, in camera motion pursuant

to section 4 of the Classified Information Procedures Act (“CIPA”). On June 1, 2021,

Mr. Kotey filed his opposition to the government proceeding ex parte with its CIPA

Section 4 filing. (ECF No. 65). On June 28, 2021, this Court denied Mr. Kotey’s motion

in opposition, but directed the government to file a brief setting forth the elements

for each of the offenses charged in the indictment. (ECF No. 68). In the same Order,

the Court directed Mr. Kotey to inform the Court should he disagree with the

elements as provided by the government. The Court also invited Mr. Kotey to submit

for its consideration Mr. Kotey’s theory of potential defenses at trial.

      Mr. Kotey was to set forth his objections by July 13, 2021, which deadline was

extended by this Honorable Court to August 11, 2021. Mr. Kotey’s theory of potential

defenses is due to the Court on August 16, 2021 (ECF No. 76).
  Case 1:20-cr-00239-TSE Document 78 Filed 08/11/21 Page 2 of 3 PageID# 351




                                       Response

      Having reviewed the Government’s “Elements Brief”, (ECF No. 69), Mr. Kotey

informs the Court that he does not disagree with the government’s recitation of the

elements of the offenses charged in the Indictment, in that the elements as recited by

the government are sufficiently stated for the Court to evaluate Mr. Kotey’s

opposition to government’s ex parte CIPA Section 4 filing.

      Mr. Kotey reserves all his rights with respect to the law and facts for the

purposes of all further proceedings.

                                        Respectfully submitted,

                                        ALEXANDA AMON KOTEY

                                        By counsel,
                                        Geremy C. Kamens
                                        Federal Public Defender

                                 By:    /s/ Brooke Sealy Rupert
                                        Brooke Sealy Rupert
                                        Va. Bar No. 79729
                                        Assistant Federal Public Defender
                                        Office of the Federal Public Defender
                                        1650 King Street, Suite 500
                                        Alexandria, Virginia 22314
                                        703-600-0840
                                        703-600-0880 (fax)
                                        Brooke_Rupert@fd.org




                                          2
  Case 1:20-cr-00239-TSE Document 78 Filed 08/11/21 Page 3 of 3 PageID# 352




                          CERTIFICATE OF SERVICE

       I, Cadence Mertz, hereby certify that on August 11, 2021, I will electronically
file the foregoing with the Clerk of Court using the CM/ECF system, which will then
send a notification of such filing (NEF) to counsel of record.


                                       /s/Cadence Mertz
                                       Assistant Federal Public Defender
                                       Office of the Federal Public Defender
                                       1650 King Street, Suite 500
                                       Alexandria, Virginia 22314
                                       703-600-0840
                                       703-600-0880 (fax)
                                       Cadence_Mertz@fd.org




                                          3
